Citation Nr: 0613380	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  95-09 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected low back strain 
with bulging discs at L4-5 and traumatic arthritis.

2.  Entitlement to service connection for hypertensive 
cardiovascular disease and myocardial ischemia, to include as 
secondary to hypertension. 

3.  Entitlement to service connection for plantar fasciitis, 
to include as secondary to service-connected low back strain 
with bulging discs at L4-5 and traumatic arthritis.

4.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected low 
back strain with bulging discs at L4-5 and traumatic 
arthritis.  

4.  Entitlement to a rating in excess of 20 percent prior to 
May 27, 1997, for low back strain with bulging discs at L4-5 
and traumatic arthritis.

5.  Entitlement to an increased rating for low back strain 
with bulging discs at L4-5 and traumatic arthritis, currently 
evaluated as 40 percent disabling.

6.  Entitlement to an initial evaluation in excess of 10 
percent prior to December 8, 1997, for dysthymia.

7.  Entitlement to an initial evaluation in excess of 30 
percent from December 8, 1997.

8.  Entitlement to an initial compensable rating for erectile 
dysfunction.

9.  Entitlement to an initial compensable rating for 
neurogenic bowel dysfunction. 

10.  Entitlement to an earlier effective date for the grant 
of secondary service connection for a neurogenic bladder with 
urinary incontinence.

11.  Entitlement to an effective date prior to December 8, 
1997, for the award of a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from November 1984 to June 
1987.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2004 and August 2005, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, for additional 
development.  The issues of service connection for headaches 
and plantar fasciitis; an initial evaluation in excess of 10 
percent for dysthymia prior to December 8, 1997; and an 
initial compensable rating for erectile dysfunction are now 
before the Board for final appellate consideration.

The issues of: 1) service connection for hypertensive 
cardiovascular disease and myocardial ischemia, to include as 
secondary to hypertension; 2) service connection for a 
cervical spine disability, to include as secondary to 
service-connected low back strain with bulging discs at L4-5 
and traumatic arthritis; 3) a rating in excess of 20 percent 
prior to May 27, 1997, for low back strain with bulging discs 
at L4-5 and traumatic arthritis; 4) increased rating for low 
back strain with bulging discs at L4-5 and traumatic 
arthritis, currently evaluated as 40 percent disabling; 5) an 
initial compensable rating for neurogenic bowel dysfunction; 
6) an initial evaluation in excess of 30 percent for 
dysthymia from December 18, 1997; 7) an earlier effective 
date for the grant of secondary service connection for a 
neurogenic bladder with urinary incontinence; and 8) an 
effective date prior to December 8, 1997, for the award of a 
total rating based on individual unemployability due to 
service-connected disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's headaches or plantar fasciitis were incurred or 
aggravated during service, or as a result of a service-
connected disability.

2.  The competent medical evidence demonstrates that, before 
the period prior to December 8, 1997, the veteran's service-
connected dysthymia resulted in definite impairment in 
establishing or maintaining relationships and definite 
industrial impairment; it did not result in considerable 
industrial impairment, or occupational and social impairment 
with reduced reliability and productivity. 

3.  The competent medical evidence does not demonstrate that 
the veteran's erectile dysfunction is accompanied by a 
deformity of the penis.   


CONCLUSIONS OF LAW

1.  Service connection for headaches and plantar fasciitis is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The schedular criteria for an initial evaluation of 30 
percent for dysthymia, prior to December 8, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.132, Diagnostic Code 9405 
(prior to November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9433 (2005).

3.  The schedular criteria for a initial compensable 
evaluation for erectile dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic 
Code 7522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R.  § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses for headaches or 
plantar fasciitis, other than a March 1986 report of past 
migraines.  Because objective findings were not noted during 
service, service connection for headaches or plantar 
fasciitis may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R.  § 3.303; Savage, 10 Vet. App. at 494-97.

There is no competent medical evidence that the veteran's 
claimed headaches were incurred or aggravated during his 
service, or is as a result of a service-connected disability.  
In fact, the report of an August 1999 VA neurological 
examination provides a pertinent impression that the 
veteran's headaches appeared to be muscle contraction 
headaches and were not secondary to the veteran's low back 
pain.    

The examiner also stated that it was possible some of the 
veteran's headaches were related to his service-connected 
hypertension but the examiner was unable to prove or disprove 
this.  The Board notes that this opinion does not make it at 
least as likely as not that the veteran's headaches are the 
result of his service-connected hypertension.  The opinion is 
not accompanied by any rationale or reference to objective 
findings, it only suggests the possibility that the veteran's 
headaches were related to his hypertension, but does not 
state that this relationship was at least as likely as not 
caused by the disorder.  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

Similarly, there is no competent medical evidence that the 
veteran's claimed plantar fasciitis was incurred or 
aggravated during his service, or is as a result of a 
service-connected disability.  In fact, the report of an 
August 1999 VA examination of the feet provides a pertinent 
impression that the diagnosis of plantar fasciitis was based 
solely on subjective signs and could not be proved or 
disproved.  The examiner noted that the veteran's plantar 
fasciitis, if present, was not a result of his lower back 
problem, providing very negative evidence against the claim.

Overall, the Board finds that the service and post-service 
medical records provide significant evidence against these 
claims and that service connection must be denied.   

With regard to the increased evaluation claims, disability 
ratings are determined by applying the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule) 
found in 38 C.F.R. Part 4.  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When a veteran appeals the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.132, Diagnostic Code 9405 (effective 
prior to November 7, 1996), a 50 percent evaluation is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired; by reason of psychoneurologic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment. A 30 
percent evaluation may be assigned if there is a definite 
impairment in establishing or maintaining relationships and 
for symptoms producing definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  In a precedent opinion, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
large."  O.G.C. Prec. 9-93 (Nov. 9, 1993). The Board and the 
RO are bound by this interpretation of the term "definite."  
38 U.S.C.A.  § 7104(c).

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 30 percent evaluation under the General 
Rating Formula for Mental Disorders is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Diagnostic 
Code 9433 (from November 7, 1996).

A 50 percent evaluation is warranted by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9433 (from November 7, 1996).

Where amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities (Rating 
Schedule) and the current regulations.

VA treatment records show outpatient treatment during the 
relevant period, with diagnoses that included depression with 
psychotic features.  A December 1993 VA mental examination 
provides that initially the veteran's symptoms might have 
been considered part of an adjustment disorder; however, 
chronicity of the symptoms warranted a diagnosis of 
dysthymia.  The veteran's mood was depressed and mildly 
irritable.  He denied hallucinations; expressed no 
identifiable delusions; was precisely oriented; denied 
suicidal and homicidal thoughts; and had good remote, recent 
and immediate recall.  

A March 1994 VA Health Behavior Program Consultation Report 
provides that psychological testing resulted in a pertinent 
Axis I diagnosis of rule out dysthymia versus major 
depression.  The Axis V Global Assessment of Functioning 
(GAF) score was 50 currently and for the past year.  

A May 1995 VA mental examination provides a diagnosis of 
major depression, single episode, with mild psychotic 
features.  The veteran was noted to be adequately groomed and 
appropriately dressed; had no flight of ideas, looseness of 
associations or speech impairment; had a depressed mood; 
denied hallucinations and expressed no identifiable 
delusions; was precisely oriented; and had good remote and 
immediate recall.  

When the veteran was hospitalized in August 1995 for 
orthopedic complaints, his Axis I diagnosis was psychogenic 
pain syndrome, back; and adjustment disorder with depressed 
mood.  His Axis V GAF score was 60 current, and 80 as the 
highest in the prior year.  

While the Board finds that these reports provide the basis 
for a 30 percent evaluation, the preponderance of the 
evidence is against a 50 percent evaluation for dysthymia 
prior to the date in question, under the old or the new 
criteria.  Overall, the record, as discussed above, is 
negative for evidence of psychoneurologic symptoms reducing 
the reliability, flexibility and efficiency levels as to 
result in considerable industrial impairment.  Diagnostic 
Code 9405 (prior to November 7, 1996).  The competent medical 
evidence also fails to show that the veteran's dysthymia 
results in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation; and difficulty in establishing and maintaining 
effective work and social relationships.  Diagnostic Code 
9433 (from November 7, 1996).

With respect to the GAF scores of 50, 60 and 80, the Board 
finds that overall they also fail to demonstrate entitlement 
to a 50 percent evaluation prior to December 8, 1997.  

A score of 80 means that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in schoolwork) 
(emphasis in original).  A score of 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers) (emphasis in original).  
A score of 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job) 
(emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  
Simply stated, the veteran's GAF scores show that his 
symptoms improved during the relevant period and overall 
resulted in only slight and moderate impairment. 

With regard to erectile dysfunction, deformity of the penis 
with erectile dysfunction warrants a 20 percent evaluation. 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2005).  While VA 
treatment records and examination reports do show that the 
veteran has erectile dysfunction, for which he has received 
medical treatment, there is simply no indication in the 
competent medical evidence that he has any deformity of the 
penis.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in April 2001 and April 
2004, as well as information provided in various supplemental 
statements of the case (SSOCs), including those in June 1999, 
September 1999, October 1999, October 2001, November 2004, 
and April 2003, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the cited SSOCs include 
the text of the regulation that implements the notice and 
assistance provisions from the statute.

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO initially adjudicated the claims before the enactment of 
the VCAA, such that providing notice of VCAA requirements 
prior to the initial determination was impossible.  In any 
event, as the Board has already determined that the veteran 
has received all required VCAA notice, as well as all 
required assistance, as discussed below, any failure to 
follow Pelegrini in this case results in no prejudice to the 
veteran and therefore constitutes harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  In any event, the 
veteran has not made any showing or allegation that the 
timing of the VCAA notice resulted in any prejudice. 

In addition, the April 2004 VCAA letter specifically ask the 
veteran to provide any evidence he thought would support his 
claims.  Thus, the Board finds that the RO has properly 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board emphasizes that neither 
the veteran nor his representative has made any showing or 
allegation of defect in VCAA notice that is prejudicial to 
the veteran. 

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records, relevant medical examinations 
and relevant medical opinions.  The veteran has not 
identified or authorized VA to obtain any additional 
evidence.  There is no indication or allegation that 
additional relevant evidence remains outstanding.  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

ORDER

Service connection for headaches is denied.

Service connection for plantar fasciitis is denied.  

An initial evaluation of 30 percent for dysthymia, prior to 
December 8, 1997, is granted, subject to the rules and 
regulations governing the award of monetary benefits.

An initial compensable evaluation for erectile dysfunction is 
denied.  


REMAND

A January 2005 SOC addressing the veteran's claim for service 
connection for a cervical spine disability, to include as 
secondary to service-connected low back strain with bulging 
discs at L4-5 and traumatic arthritis, provided the veteran 
the text of the relevant regulation implementing the statutes 
regarding VA's duty to assist and notify.  However, with 
respect to this claim, VA has not sent the veteran any 
correspondence explaining VA's duty to notify and duty to 
assist, including the respective responsibilities of VA and 
the veteran to identify and/or secure evidence; listing the 
evidence; or asking the veteran to submit and authorize the 
release of additional evidence. Accordingly, the Board finds 
that the appellant has not been afforded all notice required 
by statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A remand is also required for the claims for service 
connection for hypertensive cardiovascular disease and 
myocardial ischemia; increased evaluations for low back 
strain with bulging discs at L4-5 and traumatic arthritis; an 
initial compensable rating for neurogenic bowel dysfunction; 
and an earlier effective date for the grant of secondary 
service connection for a neurogenic bladder with urinary 
incontinence.  The veteran has testified during hearings that 
he receives unemployment benefits from the Social Security 
Administration (SSA), for back, knees and heart conditions.  
The veteran's claims file includes documentation that he 
receives SSA benefits but does not include any determinations 
or supporting medical records.  Such records could be 
relevant to these claims.  In addition, there are heightened 
obligations to assure that the record is complete with 
respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

VA has not conducted an examination of the veteran's service-
connected dysthymia since February 1999.  In light of the 
stale record, the Board finds that another VA examination is 
required for the proper adjudication of each of the veteran's 
claim for an increased evaluation for dysthymia.

Finally, the Board finds that the veteran's claim for an 
effective date prior to December 8, 1997, for the award of a 
total rating based on individual unemployability due to 
service-connected disability, is inextricably intertwined 
with the claims being remanded and thus adjudication of this 
issue must be deferred.  Harris v. Derwinski, 1 Vet. App. 180 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).

Accordingly, this case is REMANDED for the following:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied with respect to the 
veteran's claim for service connection 
for a cervical spine disability.  See 
also 38 C.F.R. § 3.159.  Attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present. The RO should provide the 
appellant written notification specific 
to this claim of the impact of the 
notification requirements on the claims. 
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to the claims.  The RO may 
also wish to ask the veteran if he wishes 
to withdraw any of his claims in light of 
the fact that he is receiving a total 
(100%) disabling rating. 

2.  Contact the SSA and request a copy of 
any determinations granting the veteran 
an SSA award, as well as all medical and 
employment records relied upon in making 
the decision and any subsequent 
decisions.

3.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected dysthymia.  The claims file 
must be made available to the examiner.  
The examiner should assess the extent of 
functional and industrial impairment 
caused by the disability.  A complete 
rationale for all opinions expressed must 
be provided.  If the examiner finds it 
impossible to provide the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for hypertensive 
cardiovascular disease and myocardial 
ischemia; service connection for a 
cervical spine disability, to include as 
secondary to service-connected low back 
strain with bulging discs at L4-5 and 
traumatic arthritis; a rating in excess 
of 20 percent prior to May 27, 1997, for 
low back strain with bulging discs at L4-
5 and traumatic arthritis; increased 
rating for low back strain with bulging 
discs at L4-5 and traumatic arthritis, 
currently evaluated as 40 percent 
disabling; an initial compensable rating 
for neurogenic bowel dysfunction; an 
initial evaluation in excess of 30 
percent for dysthymia, from December 18, 
1997; an earlier effective date for the 
grant of secondary service connection for 
a neurogenic bladder with urinary 
incontinence; and an effective date prior 
to December 8, 1997, for the award of a 
total rating based on individual 
unemployability due to service-connected 
disability.  If any claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


